internal_revenue_service national_office technical_advice_memorandum november third party communication none date of communication not applicable tam-133472-04 cc psi b04 number release date index uil no case-mis no district_director -------- taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference --------------------------------------- --------------------------- ---------------------------------------------------- -------------------------------- ------------------- ------------------------------ ------------------ legend decedent spouse trust a - - - - - - - - -------------------------- ----------------------- ------------------------------------------------------------- ----------------------------------------------------------- -------------------------------------- -------- ---------------------- ------------------------- --------------------------------------------------------------------------------- trustee state x date date cite ----------------------------------------------------------- cite cite ----------------------------------------------------------------------------------------------------------------- ---------------------------------------------------- cite ----------------------------------------------------------------------------------------------------- ---------------------------------------------------- - ------------------------------------------------------------------- - -------------------------------------------------------------------------------- -------------------------------------------------------------------------------- the terms of trust a do not satisfy the requirements of either sec_2056 or tam-133472-04 issues whether property passing to trust a a testamentary_trust qualifies for the estate_tax_marital_deduction under either sec_2056 or sec_2056 of the internal_revenue_code conclusion b accordingly the property passing to trust a does not qualify for the estate_tax_marital_deduction facts decedent a resident of state x died testate on date survived by his spouse spouse and their children spouse and trustee an independent corporation are the co-executors of decedent’s estate under articles second and third of decedent’s will executed prior to decedent bequeathed and devised all his interest in his personal_residence and all personal_property to spouse article fourth directs that all the rest and residue of decedent’s property real and personal shall pass in trust to trust a for the primary benefit of spouse trustee a bank is designated as the trustee of trust a seventh a states article seventh contains the dispositive provisions of trust a article during the lifetime of my wife spouse the trustee shall subject_to the limitations and provisions hereinafter set forth distribute the net_income of the trust created hereby to my wife in such amounts and at such times as my wife in her sole discretion but in consultation with the trustee shall desire for her maintenance education health or support commensurate with her station in life in this connection if at any time or from time to time in the opinion of my wife the income of said trust is insufficient to provide for her maintenance education health or support commensurate with her needs the trustee taking into consideration of all the sources of income or other capital available to it is authorized and directed to distribute to my wife portions of the principal of this trust in such amounts as shall be desired by my wife in her sole discretion but in consultation with the trustee for her maintenance education health and support any income not distributed shall be added to the principal article seventh c provides that trust a will terminate upon the death of spouse at which time all the principal and accrued net_income of trust a shall pass to trust b to be held for the benefit of decedent’s children and their descendants as set forth in article seventh b under the terms of trust b the trustee shall distribute the tam-133472-04 net_income of the trust to decedent’s living children or the issue of any predeceased children in such amounts and at such times as the trustee in consultation with a specified child of decedent shall in its sole discretion deem necessary for their maintenance education welfare or support commensurate with their stations in life the trust is to terminate when decedent’s youngest child obtains age at which time the corpus is to be distributed to decedent’s then living children or their descendants per stirpes specific statement providing that it is decedent’s intent that trust a qualify for the estate_tax_marital_deduction the decedent’s estate has submitted file copies of two letters to decedent from the attorney who drafted the will the letters are dated approximately six months apart and transmit drafts of the will to the decedent in both letters the attorney states that under the terms of the draft spouse has the right to obtain all income and principal from the trust by making the request to the trustee in addition decedent’s estate has submitted a letter dated two months prior to the date the will was executed from the attorney who drafted the will to a_trust officer at trustee the letter transmits a draft of the will and states that the decedent has maintained his decision that he wants his wife to have complete discretion with respect to the disposition of the trust assets decedent’s will contains no reference to the estate_tax_marital_deduction and no decedent’s estate filed a united_states estate and generation-skipping_transfer_tax return form_706 on date on schedule m of the return the executor made the election under sec_2056 to treat the property passing to trust a as qualified_terminable_interest_property a marital_deduction was claimed for the value of the assets passing to trust a law and analysis sec_2001 of the internal_revenue_code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states all property to the extent of the interest therein of the decedent at the time of the decedent death sec_2033 provides that the value of the gross_estate shall include the value of sec_2041 provides for the inclusion in the gross_estate of any property over which the decedent possesses at the time of his death a general_power_of_appointment created after date sec_2041 provides that the term general_power_of_appointment means a power that is exercisable in favor of the decedent the decedent's_estate the decedent's creditors or the creditors of the decedent's_estate however a power to consume property for the benefit of the decedent that is limited by an ascertainable tam-133472-04 standard relating to health education support or maintenance of the decedent is not deemed a general_power_of_appointment see sec_20_2041-1 of the estate_tax regulations value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides that for purposes of the tax imposed by sec_2001 the in general under sec_2056 a marital_deduction is not allowable for an interest in property passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest passing to the surviving_spouse will terminate or fail and after the termination of the spouse’s interest the property or interest in property passes to persons other than the surviving_spouse or the estate of the spouse sec_2056 provides an exception to the terminable_interest_rule sec_2056 provides another exception to the terminable_interest_rule contained in sec_2056 generally under sec_2056 a marital_deduction will be allowed if the surviving_spouse is entitled_for_life to all the income from the property payable annually or at more frequent intervals and the spouse is granted a power to appoint the property exercisable by will or during life to the spouse or the spouse’s estate and no person has any power to appoint the property to any person other than the spouse the spouse’s power to appoint to the spouse or the spouse’s estate must be exercisable by the spouse alone and in all events contained in sec_2056 for qualified_terminable_interest_property sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 such property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of the property shall be treated as passing to any person other than the surviving_spouse as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 defines the term qualified_terminable_interest_property tam-133472-04 sec_20_2056_b_-5 of the estate_tax regulations provides rules for determining whether the spouse has received the right to income and power_of_appointment with respect to property required for qualification under sec_2056 this section provides that a property interest passing to the spouse will qualify under sec_2056 if the following conditions are satisfied the surviving_spouse must be entitled_for_life to all of the income from the entire_interest or a specific_portion of the entire_interest the income payable to the surviving_spouse must be payable annually or at more frequent intervals the surviving_spouse must have the power to appoint the entire_interest or the specific_portion to either the spouse or the spouse’s estate the power in the surviving_spouse must be exercisable by the spouse alone and whether exercisable by will or during life must be exercisable in all events and the entire_interest or the specific_portion must not be subject_to a power in any other person to appoint any part to any person other than the surviving_spouse sec_20_2056_b_-5 states that in determining whether or not the conditions set forth in sec_20_2056_b_-5 are satisfied by the instrument of transfer regard is to be had to the applicable provisions of the law of the jurisdiction under which the interest passes and if the transfer is in trust the applicable provisions of the law governing the administration of the trust sec_20_2056_b_-5 provides that a surviving_spouse is entitled to all the income from the property for purposes of sec_20_2056_b_-5 if the spouse is granted the equivalent beneficial_enjoyment of the trust estate as one who is unqualifiedly designated as the life_beneficiary sec_20_2056_b_-5 provides that if a_trust may be terminated during the life of the spouse under the spouse’s exercise of a power_of_appointment or by the distribution of corpus to the spouse then the interest will be treated as satisfying the requirement of sec_20_2056_b_-5 that the spouse be entitled to all the income if the spouse has the right exercisable in all events to have the corpus distributed to the spouse at any time during life sec_20_2056_b_-5 provides that the spouse will not be treated as entitled to all trust income to the extent that the income is required to be accumulated in whole or in part or may be accumulated in the discretion of any person other than the surviving_spouse to the extent that the consent of any person other than the surviving_spouse is required as a condition_precedent to distribution of the income or to the extent that any person other than the surviving_spouse has the power to alter the terms of the trust so as to deprive the spouse of the right to the income under sec_20_2056_b_-5 the term payable annually or at more frequent intervals requires that under the terms of the trust the income referred to must be currently at least annually see sec_20_2056_b_-5 regarding the requirements for qualification as qualified terminable_interest sec_2056 b -5 g et seq addresses the requirement under sec_2056 tam-133472-04 distributable to the spouse or that the spouse must have such command over the income that it is virtually his or hers and sec_20_2056_b_-5 - that the spouse possess a power_of_appointment exercisable in the spouse’s favor alone and in all events sec_2056 b -5 g provides that this requirement will be satisfied if the spouse has a power to appoint that is fully exercisable in the spouse’s own favor at any time following the decedent's death as for example an unlimited power to invade sec_20_2056_b_-5 provides that a power is not considered to be a power exercisable by a surviving_spouse alone and in all events if the exercise of the power in the surviving_spouse to appoint the property to the spouse requires the joinder or consent of any other person property under sec_2056 sec_20_2056_b_-7 provides that the principles of sec_20_2056_b_-5 relating to whether the spouse is entitled_for_life to all the trust income for purposes of sec_2056 also apply in determining whether the surviving_spouse is entitled_for_life to all of the income from the property for purposes of sec_2056 sec_20_2056_b_-7 states that the provisions of local law are taken into account in determining whether the conditions of sec_2056 are satisfied as noted under sec_20_2056_b_-5 and sec_20_2056_b_-7 the determination of the nature of the interest that passes to the surviving_spouse is made under the law of the jurisdiction under which the interest passes see also 93_tc_286 under applicable state x law the cardinal rule for construing a will requires that the testator’s intent be ascertained by looking to the provisions of the instrument as a whole and the circumstances surrounding its execution cite in looking at the surrounding circumstances statements of subjective intent are ordinarily not admissible because when a transaction has been voluntarily embodied in single document no other expression of intent or will on the same subject can be given jural effect cite state x law presumes that a testator would not make useless expressions in his or her will cite if the language of the instrument is unambiguous and expresses the intention of the maker it is unnecessary to construe the instrument because such instrument speaks for itself in such a situation a trustee’s powers are conferred by the instrument and neither the trustee nor the courts can add to or take away from such powers but must permit it to stand as written and give it only such construction as the settler or testator intended cite spouse’s right to income under sec_2056 and sec_2056 and spouse’s power_of_appointment under sec_2056 sec_2056 and sec_2056 in determining whether the spouse received the requisite income_interest in the property in the instant case under the terms of trust a the standards contained in sec_20_2056_b_-5 are applicable for both tam-133472-04 spouse’s income_interest falls far short of the requisite unqualified right to receive all of the income from the trust payable annually described under sec_20_2056_b_-5 and and sec_20_2056_b_-5 the trustee is directed to distribute trust income to spouse subject_to the limitations and provisions hereinafter set forth under the terms of trust a income distributions are limited to those amounts spouse desires for maintenance education health or support to be determined in consultation with the trustee thus under the terms of the instrument spouse is not entitled to all trust income but only so much of the income as desired for certain specified purposes these specified purposes are those that under sec_2041 and the applicable regulations are treated as limiting the circumstances under which a power can be exercised such that the power is not considered a general_power_of_appointment see sec_20_2041-1 further the amount of income to be distributed to spouse for her maintenance etc is to be determined in consultation with the trustee thus any income distribution to be made is subject_to the trustee’s approval if not consent see b -5 f further the trust instrument provides that any income not distributed is to be added to corpus thus evidencing the understanding that not all trust income would necessarily be distributed to spouse although spouse can also request a corpus distribution her power is significantly limited and does not meet the requirements of sec_20_2056_b_-5 as is the case with income distributions such corpus distributions are to be made in consultation with the trustee and are to be made only if trust income is not sufficient to provide for spouse’s maintenance etc commensurate with her needs further in authorizing a corpus distribution the trustee is directed to take into consideration all the sources of income or other capital available to the trustee thus the power is not exercisable in all events and can not be exercised to draw down the entire corpus as required under sec_20_2056_b_-5 payable annually or more frequently as required under sec_20_2056_b_-5 and 94_tc_666 estate of davis v commissioner t c memo accordingly spouse does not possess the right to receive all trust income as required for qualification under either sec_2056 or sec_2056 further for similar reasons spouse does not possess the power_of_appointment over trust corpus described in sec_20_2056_b_-5 - and sec_2056 b -5 g et seq required in order to qualify under sec_2056 generally in order to qualify under sec_2056 the surviving_spouse must receive an unlimited power to appoint to the spouse or the spouse’s estate 79_tc_974 as noted above in the discussion of the application of sec_20_2056_b_-5 spouse can receive corpus distributions to provide for spouse’s needs regarding maintenance education health or support only if trust income is not sufficient to provide for these purposes the instrument goes on to explicitly state that the thus under the terms of trust a spouse is not entitled to all trust income however we disagree that the will is ambiguous in estate of nicholson v decedent’s estate contends that under article seventh a income distributions tam-133472-04 distributions although based on amounts desired by spouse are to be determined in consultation with the trustee and are to be made solely for spouse’s maintenance education health and support further the trustee is directed to take into consideration all the sources of income or other capital available to the trustee thus any power possessed by spouse to withdraw corpus is not exercisable by spouse alone nor is it exercisable in all events as required by the statute see estate of davis v commissioner cited above are to be made to spouse for maintenance education health or support in such amounts and at such times as spouse in her sole discretion shall desire the estate argues that this language demonstrates decedent’s intent that spouse possess the unrestricted right to receive trust net_income at any time she desires without limitation the language limiting distributions to maintenance etc as determined in consultation with the trustee contradict this intent and at the very least creates an ambiguity the estate contends that the letters discussed above written by decedent’s attorney during the period the will was being drafted evidence that decedent intended that spouse have unrestricted access to the trust assets commissioner 94_tc_666 the decedent bequeathed his estate in trust and directed that the trustee distribute to the surviving_spouse so much of the net_income as she may from time to time require to maintain her usual and customary standard of living the trustee was also authorized to invade corpus for these purposes the petitioner argued as does the estate in the instant case that the will was ambiguous and therefore extrinsic evidence should be considered to determine the testator’s intent the court found that there was no ambiguity regarding the dispositive provisions and that distributions to the spouse that she require d to maintain her usual and customary standard of living was only such income as she may reasonably need rather than all the income that she may demand as long as the trustees carried out their duties to maintain the spouse’s usual and customary standard of living the court concluded that the spouse had no right to demand all the income or any particular amount estate of nicholson t c pincite thus the court concluded that in view of the limits fixed by the testator the spouse was not unqualifiedly designated as the life_beneficiary under sec_20_2056_b_-5 and was not entitled to all the income within the meaning of sec_2056 in the instant case in arguing that article seventh a is ambiguous the estate relies on the use of the phrases as spouse in her sole discretion shall desire while ignoring the clear and controlling language limiting the purpose of the distributions to providing for spouse’s maintenance education health or support to be determined in consultation with the trustee in this regard we note that the language maintenance heath education or support contained in article seventh a is virtually identical to the language used in sec_2041 and the applicable regulations that have been tam-133472-04 universally recognized as a limitation on an individual’s power sufficient to create a limited_power_of_appointment and avoid inclusion of the property in the power holder’s gross_estate the use of virtually identical language in article seventh a can’t be viewed as a coincidence rather use of this language was clearly intended to provide a limit on the spouse’s ability to access income and corpus thus we believe that decedent’s intent is clear and we do not believe that the dispositive terms of trust a are ambiguous see estate of nicholson cited above see also estate of aronson v commissioner t c memo trust language as much income from trust assets as she needs for as long as she lives entitled spouse to only the income that she may need and not necessarily all the income she may demand estate of davis v commissioner t c memo spouse was not entitled to all trust income for purposes of sec_2056 where trust income was payable to spouse as the trustee determined to be proper for spouse’s health education support maintenance comfort and welfare in light of her accustomed manner of living estate of rapp v commissioner t c memo trust language directing trustee to distribute principal and income as the trustee deemed necessary for the spouse’s proper health education and support was clear and unambiguous and could not be construed as giving the spouse the right to all the income from the property accordingly under cite cite and cite supra the letters submitted by the estate would not be given any effect in determining decedent’s intent accordingly we conclude that the interest passing_to_spouse under article seventh a does not satisfy the requirements of either sec_2056 or sec_2056 consequently we do not believe the article seventh a is ambiguous - end - caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
